



Exhibit 10.3
    
EXECUTION VERSION




TERMINATION AGREEMENT


This TERMINATION AGREEMENT, dated as of October 31, 2017 (this “Agreement”), is
made and entered into by and among NII Holdings, Inc., a Delaware corporation
(the “Existing Parent Guarantor”), China Development Bank Corporation, in its
capacities as lender (“Lender”) and administrative agent (the “Administrative
Agent”) under the Sinosure Credit Agreement and the Non-Sinosure Credit
Agreement. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Existing Parent Guaranty (as defined below).


RECITALS


WHEREAS, the Existing Parent Guarantor and the Administrative Agent are parties
to that certain Parent Guaranty, dated as of September 25, 2013 (as amended,
amended and restated, supplemented or otherwise modified through the date
hereof, the “Existing Parent Guaranty”);


WHEREAS, simultaneously herewith, the Borrower, the Lender, the Administrative
Agent and the other parties thereto are entering into those certain amendment
and restatements of the Sinosure Credit Agreement and the Non-Sinosure Credit
Agreement (collectively, the “Amended and Restated Credit Agreements”); and


WHEREAS, in connection with the Amended and Restated Credit Agreements, the
Lender and the Administrative Agent have agreed to terminate the Existing Parent
Guaranty and release the Existing Parent Guarantor from its obligations under
the Existing Parent Guaranty and the other Transaction Documents (as defined in
the Amended and Restated Credit Agreements) as set forth herein.


NOW, THERFORE, in consideration of the recitals set forth above and the
agreements, mutual promises and covenants set forth in this Agreement, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.Termination. On the Restatement Closing Date (as defined in the Amended and
Restated Credit Agreements), the Existing Parent Guaranty shall automatically
terminate, all rights of the Financing Parties under the Existing Parent
Guaranty shall terminate, and all obligations of the Existing Parent Guarantor
under the Existing Parent Guaranty and any other Transaction Document (as
defined in the Amended and Restated Credit Agreements) shall terminate and be
discharged in full and the Existing Parent Guarantor shall have no further
obligations under the Existing Parent Guaranty or any other Transaction Document
(as defined in the Amended and Restated Credit Agreements).


2.Further Assurances. The parties hereto agree to cooperate at the Existing
Parent Guarantor’s reasonable expense to cause to be done, executed,
acknowledged and delivered each and every such further act, conveyance and
assurance reasonably required in order to accomplish the purpose of this
Agreement.


3.Counterparts. This Agreement may be executed in multiple counterparts and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument. Transmission by





--------------------------------------------------------------------------------





telecopier, facsimile or other form of electronic transmission of an executed
counterpart of this Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart. Each fully executed counterpart of this Agreement
shall be deemed to be a duplicate original.


4.Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


5.Amendment. This Agreement may not be amended, supplemented, waived or
otherwise modified without the prior written consent of all the parties hereto.


[Signature Page Follows]


    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the date first written above.


NII HOLDINGS, INC.
By: _________________________________
 
Name: Shana C. Smith
Title: Vice President, General Counsel and Corporate Secretary
 



CHINA DEVELOPMENT BANK, as Lender under the Sinosure Credit Agreement and the
Non-Sinosure Credit Agreement
By: _________________________________
Name:
Title:



CHINA DEVELOPMENT BANK, as Administrative Agent under the Sinosure Credit
Agreement and the Non-Sinosure Credit Agreement
By: _________________________________
Name:
Title:












